Per tot. Cur.

By the assignment of a bond, a beneficiary interest passes to the assignee ; and from that moment he becomes not only entitled to the paper and the wax, (as the old law terms it,) but also to the money mentioned in it. No payment to, or release from, the obligee, will dis*440charge the obligor, after notice. He must pay it to the as-signee only. The right to the money, which is the essence of the thing, passed by the assignment, is as completely vested in the assignee, as if the contract wgs originally made with him, and the bond and assignment are only the evidences of this right. This kind of right comes literally under the words of our discount law, which is much more extensive and comprehensive than the British act respecting mutual debts. Indeed, justice and policy both require that a liberal construction should be given to this act, in cases similar to the present: otherwise, persons in insolvent circumstances, might recover their demands against those in good circumstances, while the solvent one would remain, remediless. A discount, therefore, is the fairest way of doing justice to all parties.
The Court declined giving an opinion respecting the propriety of entering up a judgment in favour of the defendant, for the surplus of the bonds in his hands, as it appeared extremely doubtful whether the act would warrant it, notwithstanding a practice to the contrary.
Judgment for defendant.